Citation Nr: 1041395	
Decision Date: 11/03/10    Archive Date: 11/12/10

DOCKET NO.  06-36 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a higher initial evaluation for disc protrusions 
at C4-5 and C6-7, evaluated as 10 percent disabling from October 
1, 2004.


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel











INTRODUCTION

The Veteran had active military service from November 1983 
through September 2004.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The Veteran was scheduled for a Travel Board Hearing in December 
2008, however, he failed to appear.  Accordingly, the Board 
considers the Veteran's request for a hearing to be withdrawn and 
will proceed to adjudicate the case based on the evidence of 
record.  See 38 C.F.R. § 20.704 (d), (e) (2010).

The United States Court of Appeals for Veterans Claims (Court) 
has indicated that a distinction must be made between a Veteran's 
dissatisfaction with an initial rating assigned following a grant 
of service connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  See Fenderson v. West, 12 Vet. App. 119, 125-
26 (1999).  When an original rating is appealed, consideration 
must be given as to whether an increase or decrease is warranted 
at any time since the award of service connection (in this case, 
October 1, 2004), a practice known as "staged" ratings.  Id.  
Inasmuch as the rating question currently under consideration was 
placed in appellate status by a notice of disagreement expressing 
dissatisfaction with an original rating, the Board has 
characterized the issue as set forth on the title page.


FINDING OF FACT

Functional impairment due to the Veteran's disc protrusions at 
C4-5 and C6-7 is tantamount to limitation of forward flexion of 
the cervical spine to 35 degrees, or a combined range of motion 
no worse than 215 degrees; there is no evidence of an abnormal 
gait or spinal contour; no evidence of incapacitating episodes 
with bed rest prescribed by a physician; and no separately 
ratable neurologic abnormality has been shown.


CONCLUSION OF LAW

The criteria for a higher initial evaluation for the Veteran's 
disc protrusions at C4-5 and C6-7 have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§  4.1, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5243 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation which stated that VA would request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in May 2008, April 
2009, and September 2009.  (Although the complete notice required 
by the VCAA was not provided until after the RO adjudicated the 
appellant's claim, any timing errors have been cured by the RO's 
subsequent actions.  Id.)  Specifically, regarding VA's duty to 
notify, the notifications to the Veteran apprised him of what the 
evidence must show to establish entitlement to an increased 
rating, what evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the Veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on the 
Veteran's behalf.  The Veteran was apprised of the criteria for 
assigning disability ratings and for award of an effective date.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), VA and private medical records, 
and secured an examination in furtherance of his claim.  A VA 
examination with respect to the issue on appeal was obtained in 
May 2009.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examination obtained in this case is adequate, as it 
was predicated on consideration of the VA medical records in the 
Veteran's claims file, addressed the pertinent evidence of 
record, and provided information necessary to apply the relevant 
diagnostic codes pertaining to the Veteran's disc protrusions of 
the cervical spine.  Accordingly, the Board finds that VA's duty 
to assist with obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  




II. Analysis

In a March 2006 statement, the Veteran alleged that the range of 
motion of his neck was getting worse, and stated that he 
continued to have pain and take Percocet on a daily basis.  The 
Veteran has reported difficulty turning his neck fully to the 
left as compared with the right, and described having pains in 
his left shoulder at times, which he ascribed to radicular pain 
of his cervical disc disability.  See June 2004 VA examination.  
At a May 2009 VA examination, and throughout his treatment with 
private physician, R.M., D.O., the Veteran has described pain 
radiating from his neck down both arms.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. 
§ 4.1 (2010).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the  regulations do not 
give past medical reports precedence over current findings.  Id. 
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration: the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14 (2010).

As noted in the introduction above, the Court has indicated that 
a distinction must be made between a Veteran's dissatisfaction 
with original ratings and dissatisfaction with determinations on 
later filed claims for increased ratings.  Fenderson, supra.  
Accordingly, the Board will evaluate the Veteran's disability to 
determine if the evidence of record entitles him to a rating 
higher than 10 percent at any point since the initial award of 
service connection-October 1, 2004.

A General Rating Formula is for use with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  A 
note calls for evaluation of any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Under the General Rating Formula, a 10 percent evaluation is for 
application with forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or vertebral body fracture with loss of 50 
percent or more of the height.  

A 20 percent evaluation is for application with forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

A 30 percent evaluation is for application when forward flexion 
of the cervical spine is 15 degrees or less; or where there is 
favorable ankylosis of the entire cervical spine.

A 40 percent evaluation is for application when there is 
unfavorable ankylosis of the entire cervical spine.  A 100 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire spine.

Notes appended to the general rating formula for diseases and 
injuries of the spine specify that, for VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right rotation are 
zero to 80 degrees.  Id., Note (2).

Under Diagnostic Code 5243, intervertebral disc syndrome (IVDS) 
may be evaluated under either the General Rating Formula 
discussed above, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5243.  Diagnostic code 5243 calls for 
rating incapacitating episodes having a total duration of at 
least one week but less than 2 weeks during the past 12 months as 
10 percent disabling.  Incapacitating episodes having a total 
duration of at least 2 weeks but less than 4 weeks during the 
past 12 months warrant a rating of 20 percent.  Incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrant a rating of 40 
percent.  Incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months warrant a rating of 60 
percent.  Id.

Note (1) appended to Diagnostic Code 5243, states: for purposes 
of evaluations under 5243, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic manifestations" 
means orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (2) states that when evaluating on the basis of 
chronic manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and notes that neurologic disabilities 
should be evaluated separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.

In this case, the Board finds that a higher, 20 percent 
evaluation for the Veteran's cervical spine degenerative disc 
disease with disc protrusions at C4-5 and C6-7 is not warranted 
under either the general rating formula for evaluating diseases 
and injuries of the spine, or under the criteria for rating 
incapacitating episodes.  

Here, the medical evidence does not show forward flexion of the 
cervical spine limited to 30 degrees; or, the combined range of 
motion of the cervical spine less than 170 degrees.  
Specifically, a June 2004 VA examination reflected normal flexion 
and extension and revealed normal rotation to the right and 
diminished rotation to the left by approximately 20 degrees, 
which taken together, reflects a combined range of motion greater 
than 170 degrees.  The May 2009 examination showed forward 
flexion to 35 degrees, and a combined range of motion of 215 
degrees.  Therefore, a 20 percent evaluation is not warranted 
based on range of motion testing.  Even when considering pain, 
there is no indication in the record that the motion was so 
limited as to equate to flexion limited to 30 degrees or the 
combined range of motion to 170 degrees as required for the 
higher rating.  § 4.71a.  In fact, the 2009 VA examiner noted 
that although there was objective evidence of pain on active 
range of motion, there was no additional limitation with 
repetitive motion, or evidence of pain following repetitive 
motion.

Further, there is no evidence of muscle spasm or guarding severe 
enough to result in abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  At the 
May 2009 VA examination, the examiner diagnosed the Veteran with 
degenerative disc disease of the cervical spine, and found that 
the Veteran's posture, head position, and gait were within normal 
limits, and the examiner found no objective evidence of guarding.  
Although the VA examiner noted right sided muscle spasms of the 
cervical spine, he specifically stated that muscle spasms were 
not severe enough to be responsible for abnormal gait or abnormal 
spinal contour.  Further, the VA examiner reported that the 
Veteran did not suffer from kyphosis, reversed lordosis, or 
scoliosis.  As such, the Veteran is not entitled to a higher, 20 
percent evaluation based on the general rating formula, at any 
point during the pendency of the appeal.

Additionally, the record does not contain evidence which shows 
that the Veteran experiences incapacitating episodes requiring 
bed rest prescribed by a physician.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  In fact, at the May 2009 VA examination, 
the examiner stated that the Veteran did not experience any 
flare-ups or incapacitating episodes due to his cervical spine 
disability.  Although records from R.M., D.O. reflect that the 
Veteran utilized the Family and Medical Leave Act (FMLA) to take 
time off from work due to his physical disabilities; in addition 
to his cervical spine degenerative disc disease, the Veteran's 
left shoulder degenerative joint disease, tendonitis, lumbar 
spine osteoarthritis, spondylosis and lumbar degenerative disc 
disease, also contributed to his need to use FMLA.  Dr. M. noted 
that these conditions interfered with activities of daily living, 
but stated that the Veteran was not currently incapacitated.  In 
summary, although the Veteran was required to take time off from 
work due to his physical disabilities, the evidence shows that 
the use of FMLA was required for several additional physical 
disabilities beyond his cervical spine.  Further, Dr. M. noted 
several times that although the Veteran experienced exacerbations 
of his lumbar and cervical spine conditions, he was not currently 
incapacitated.  See October 2007, June 2008, April 2009, and May 
2009 Certifications of Health Care Provider, U.S. Department of 
Labor.  In this case, none of the evidence currently of record 
shows that the Veteran experiences incapacitating episodes 
requiring bed rest prescribed by a physician.   Therefore, a 
higher rating is not warranted under diagnostic code 5243 
pertaining to degenerative disc disease/IVDS.

Regarding neurological symptomatology, the Board finds that the 
record does not show evidence of objective neurologic impairment 
due to the cervical spine.  In this case, the May 2009 
neurological examination showed that motor and sensory functions 
of the upper and lower extremities were within normal limits, 
with the examiner reporting that vibration, pain, light touch, 
and position sense were all normal.  Further, the right and left 
lower extremity reflexes revealed knee jerk of 2+ and ankle jerk 
of 2+; and the right and left upper extremity reflexes revealed 
biceps jerk 2+ and triceps jerk 2+.  Although the Veteran 
reported that he experienced radiating pain down both his arms, 
and he also reported to Dr. M. that he experienced cervical 
radiculopathy; after examining the Veteran, the May 2009 VA 
examiner did not find any objective evidence of neurological 
impairment.  The Board notes that in 2007, a cervical nerve study 
conducted by Dr. M. revealed evidence of impaired conduction of 
the left suprascapular nerve, and right axillary nerves; however, 
Dr. M.'s 2007 study did not find evidence of neurological 
impairment of the radicular group, median, ulnar or radial nerve.  
Further, as just noted, in 2009, sensory, motor and reflex 
examinations for the right and left upper extremities were all 
found to be normal.  Based on the evidence just discussed, the 
Board does not find that a separate compensable rating is 
warranted because the evidence does not indicate that the Veteran 
experiences objective neurologic manifestations as a result of 
his cervical DDD, which includes disc protrusions at C4-5 and C6-
7.

In summary, based on the evidence of record, a higher initial 
evaluation for cervical spine disc protrusions at C4-5 and C6-7, 
is not warranted at any point during the pendency of the appeal.

Lastly, although the Veteran has described his cervical DDD, 
including disc protrusions at C4-5 and C6-7 as being so severe 
that he deserves a higher rating, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence 
of record does not demonstrate that the Veteran's cervical spine 
disability has resulted in frequent periods of hospitalization or 
in marked interference with employment.  § 3.321.  It is 
undisputed that his cervical spine disability adversely affects 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  As 
noted above, the Veteran has lost time from work due to several 
physical disabilities, including his cervical spine problems.  
However, the rating criteria accurately describe the Veteran's 
cervical spine symptoms.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  38 U.S.C.A. § 
1155.  "Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability."  38 C.F.R. § 4.1 (2010).  Given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of the issue to the VA Central Office for consideration 
of an extraschedular evaluation is not warranted.






ORDER

Entitlement to a higher initial evaluation for disc protrusions 
at C4-5 and C6-7, evaluated as 10 percent disabling from October 
1, 2004 is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


